Order                                                                Michigan Supreme Court
                                                                           Lansing, Michigan

  July 24, 2012                                                             Robert P. Young, Jr.,
                                                                                      Chief Justice

  144499                                                                    Michael F. Cavanagh
                                                                                  Marilyn Kelly
                                                                            Stephen J. Markman
                                                                            Diane M. Hathaway
                                                                                Mary Beth Kelly
  E. T. MACKENZIE CO.,                                                          Brian K. Zahra,
             Plaintiff/Counter-Defendant/                                                  Justices
             Cross-Plaintiff/Cross-Defendant-
             Appellant,
  v                                                   SC: 144499
                                                      COA: 297406
                                                      Clinton CC: 06-010088-CH
  RBS CONSTRUCTION, INC. a/k/a RBS
  COMPANIES, INC. and KBB CONSTRUCTION,
  INC.,
           Defendants,
  and
  LANSING CLASSIC LIVING, L.L.C.,
           Defendant/Counter-Defendant/
           Cross-Defendant,
  and
  INDEPENDENT BANK WEST MICHIGAN,
           Defendant/Counter-Plaintiff/
           Counter-Defendant/Cross-Plaintiff/
           Third-Party Plaintiff-Appellee,
  v
  KEBS, INC., SPARTAN IRRIGATION, INC.,
  AMERI-CONSTRUCTION & CONCRETE, INC.,
  TREES, INC., and MPC CASH-WAY LUMBER,
  CO.,
              Third-Party Defendants/Third-Party
              Cross-Plaintiffs/Third-Party Counter-
              Plaintiffs-Appellants,
  and
  G & B SUPPLY CO., HARRIS HOMES
  CARPENTRY, INC., MCGUIRE
                                                                                                              2


MECHANICAL, INC., THOMAS H. MALLORY,
PARAGON CONSTRUCTION CO., LTD., VANS
EXCAVATING, LTD., KENNETH F. DANTER,
WILLIAM E. HOLLAND, III, CHRISTENSEN’S
PLANT CENTER, INC., GUNNER PLUMBING,
INC., STREAMLINE ENTERPRISES, INC.,
TODD FISHER a/k/a TF & KC PAINTING, INC.,
TOTAL OUTDOOR SERVICES, INC.,
MCPHERSON BUILDERS, INC., and E.W.
KITCHENS, INC.,
           Third-Party Defendants,
and
THOMPSON-MCCULLY ASPHALT PAVING,
L.L.C. a/k/a MICHIGAN PAVING &
MATERIALS CO. d/b/a SPARTAN ASPHALT
PAVING CO.,
              Third-Party Defendant/Third-Party
              Counter-Plaintiff/Third-Party
              Cross-Plaintiff-Appellee.

_________________________________________/

      On order of the Court, the application for leave to appeal the December 13, 2011
judgment of the Court of Appeals is considered, and it is DENIED, because we are not
persuaded that the questions presented should be reviewed by this Court.




                        I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                  foregoing is a true and complete copy of the order entered at the direction of the Court.
                        July 24, 2012                       _________________________________________
       p0716                                                                Clerk